ORDER
The Disciplinary Review Board having filed a report with the Court in DRB 01-079, recommending that by way of reciprocal discipline, ELISSA L. INSLER, formerly of JERSEY CITY, who was admitted to the bar of this State in 1987, be disbarred, respondent having been disbarred in the State of New York for the knowing misappropriation of client trust funds;
*139And ELISSA L. INSLER having failed to appear on the return date of the Order to Show Cause issued in this matter;
And good cause appearing;
It is ORDERED that ELISSA L. INSLER be disbarred, effective immediately, and that her name be stricken from the roll of attorneys;
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ELISSA L. INSLER pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ELISSA L. INSLER be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.